Citation Nr: 0527243	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1987.  

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
major depression.  

Subsequently, in January 2002 the veteran raised a claim for 
service connection for post-traumatic stress disorder (PTSD).  
The RO adjudicated the claim for service connection for PTSD 
in a January 2003 supplemental statement of the case.  The 
Board in the December 2003 remand framed the issue as service 
connection for an acquired psychiatric disorder.  

In April 2003, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, prior to completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in December 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the December 2003 remand to 
the extent possible.  The claim is now ready for further 
appellate review.  Stegall v. West, 11  Vet. App. 268 (1998).  




FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled in conjunction with his claim for service 
connection for major depression and PTSD.  

2.  Service medical records do not include any records of 
diagnosis of an acquired psychiatric disorder.  

3.  Service medical and personnel records include evidence of 
incidents of intoxication and abuse of alcohol beginning in 
April 1984.  

4.  The veteran sustained stab wounds in July 1981.  

5.  In the opinion of a VA psychologist, the veteran 
developed depression and alcohol abuse after he was 
traumatized by the stabbing in July 1981.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection for 
depression and panic attacks in January 2001.  The RO 
sent the veteran a letter in February 2001 outlining 
what evidence was needed and offering to have VA obtain 
evidence identified by the veteran.  

The RO had the veteran examined by VA in March 2001.  
The RO obtained the veteran's VA outpatient treatment 
records.  The Board remanded the claim in December 2003 
to afford the veteran a psychiatric evaluation.  The 
veteran failed to report for examination.  The veteran 
appeared and gave testimony at a hearing before a 
hearing officer at the RO in October 2002.  

The regulations require that a claimant cooperate fully with 
VA's reasonable efforts to obtain evidence.  38 C.F.R. 
§ 3.159(c)(1)(i) and (2)(i)(2004).  In this instance the 
veteran has not kept VA informed of his current address.  The 
supplemental statement of the case which was issued in May 
2005 was returned to VA as undeliverable.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  Here, the veteran was scheduled for a VA 
examination in September 2004, but failed to report or 
provide any reason for such failure.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has held that the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The veteran has not 
satisfied his responsibilities in the development of his 
claim.

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of section 3.1(y) of this part and the 
claimed stressor is related to that prisoner-war-experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.305(f) (2004).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

Factual Background and Analysis.  At service entrance in 
January 1981, no disqualifying defects were found.  The 
veteran denied any history of depression or nervous trouble 
on his October 1980 Report of Medical History.  

Service medical records in July 1981 reveal the veteran was 
admitted for treatment of multiple stab wounds.  The only 
record currently in the claims folder documenting the 
treatment for the stab wounds is the clinical cover sheet.  

April 1984 records from the Mental Health Clinic indicate the 
veteran was being evaluated for drug/alcohol abuse.  In May 
1984, it was concluded the veteran did not have an alcohol 
problem.  

Service personnel records reveal the veteran was found drunk 
at his post in November 1984.  He received an Article 15 in 
March 1985 based on that incident.  

In December 1984, the veteran was involved in a one vehicle 
motor vehicle accident.  A Sobriety Determination Report 
indicated there was a question as to whether the veteran was 
drinking.  The diagnoses included multiple facial 
lacerations, scalp laceration, multiple body contusions and 
abrasions, and alcohol intoxication.  

On his Report of Medical History, dated in December 1984, no 
history of depression or nervous trouble was recorded.  In 
December 1984, the veteran was seen for a mental health 
appointment.  

December 1985 records reveal the veteran sustained a fracture 
of the fifth metacarpal when he hit a door with his hand.  A 
blood alcohol of .236 was found.  

An ADAPCP Intake Record, dated in January 1986 reveals the 
veteran was being accepted for treatment of alcohol abuse.  
The claims folder does not include a separation examination.  
The veteran was separated from the service in December 1987.  

The veteran filed his initial claim for service connection 
for residuals of a broken hand, injuries from a motor vehicle 
accident, and scarring in December 1989.  A VA examination in 
February 1990 found no obvious psychiatric abnormality.  

May 1990 VA records indicate the veteran sought treatment for 
alcohol abuse from VA.  He had charges pending for DUI/ PI 
(Driving Under the Influence/ Public Intoxication).  The 
veteran reported five Article 15's inservice while on active 
duty related to ETOH use.  He had no prior treatment for 
alcoholism.  A consultation report from the Mental Health 
Clinic noted the veteran was agitated, demanding, and looking 
for a quick fix to his problems.  He had a past history of 
alcoholism.  No clinical depression was seen that day.  In 
the line of priorities, the physician indicated the veteran 
should be treated for alcohol abuse followed by Mental Health 
Clinic treatment.  He was referred to the alcohol treatment 
unit.  

VA records indicate the veteran was admitted in June 1998, 
secondary to Tylenol and alcohol ingestion, which caused 
liver damage and encephalopathy.  

Records from VA indicate the veteran was being seen by Dr. 
G., a VA psychologist.  January 2001 treatment records 
included diagnosis of depression.  It was noted the veteran 
had intermittent services in psychiatry, but no intake 
evaluation had been performed.  The veteran had been in jail 
for 15 months for "one to many DUI/PI's."  The veteran was 
living at a Correctional facility and working at VA in a 
Chapter 31 placement 40 hours a week.  

The veteran filed his claim for service connection for 
depression and panic attacks in January 2001.  The RO 
arranged for the veteran to have a psychological evaluation 
in March 2001.  

In March 2001, the veteran told the VA psychiatrist he had 
been feeling depressed since the early 1980's.  While in 
service he had been stabbed.  He had become isolative and did 
not like being around people.  His sleep was poor.  His 
energy level was up and down.  His concentration was poor.  
He was forgetful.  He had some suicidal ideation.  He had 
tried to overdose in 1998.  He was anxious and had chest 
pain, palpitations, shortness of breath and perspired.  He 
had a possible history of panic attacks.  The veteran 
reported he had been an alcoholic, but had stopped drinking 
18-19 months previously.  He had been in jail, but was now 
living in a half way house.  The assessment included major 
depressive disorder, generalized anxiety disorder, possible 
history of panic attacks, and a history of alcoholism.  

In March 2001, Dr. G, performed a psychological evaluation.  
He concluded that testing and his interview supported a 
diagnosis of moderate recurrent major depression.  On Axis II 
dependent, avoidant, self-defeating and passive-aggressive 
traits were noted.  On Axis IV "traumatic military 
experiences (retaliation for reporting misconduct of NCO) was 
noted.  

One week later, the veteran appeared without an appointment.  
He wanted to talk about his traumatic experiences in the 
military.  The veteran reported that he was stabbed in 
service when he came from the NCO club and five Hispanics 
were sitting on his car.  He asked them to get off.  He got 
in his car to leave and they blocked him.  A fight ensued and 
he was stabbed.  He also was retaliated against when he 
reported a fellow soldier for assaulting his girlfriend.  He 
reported he was reduced in rank and reassigned.  He believed 
these events were factors in his not trusting people and 
having difficulties with social relationships.  

April 2001 records from Dr. G, included diagnoses of 
recurrent major depression and alcohol dependence, in 
remission.  No signs of depression were seen that day.  

In January 2002, the veteran submitted his claim for service 
connection for PTSD.  The veteran asserted he was not 
properly diagnosed with alcoholism, which he contends is 
derived from depression.  He requested that his claim be 
reopened to include symptoms of PTSD which he had in the 
Army.  He said he was still reliving and re-experiencing 
traumatic events from service.  They included recurring 
dreams, flashbacks and thoughts.  He said his symptoms could 
be confirmed by Dr. G.  The veteran enclosed records to 
support his claim, including service medical records, VA 
records, and articles from the internet.  They included May 
1990 VA records noting he had social and family problems and 
trouble with drinking and alcohol.  The assessment was the 
veteran had social problems and ETOH abuse.  He was sent to 
the Mental Health Clinic.  

In January 2002, the RO received copies of the veteran's VA 
records.  They included July 2001 records from Dr. G, again 
including diagnosis of major depression.  The veteran and his 
fiancée had discussed the veteran's current stressors, his 
vulnerability to alcohol abuse, and their planned marriage.  
September 2001 records included diagnosis of dysthymic 
disorder.  

The RO sent the veteran a letter in August 2002 acknowledging 
his request for a hearing at the RO and asking him to 
identify any additional evidence.  

The veteran submitted a letter from Dr. G in October 2002.  
The VA psychologist, Dr. G, wrote as follows:

As you undoubtedly know, depression and 
PTSD are highly comorbid.  I believe that 
this is definitely true with (the 
veteran).  As I indicated in my previous 
letter, the events that occurred in 
Germany with this veteran were reported 
as traumatic, and the content smacks of 
psychological trauma.  As far as 
symptoms, Larry has complained of 
intrusive memories, nightmares, 
psychological and physiological distress 
in response to reminders of the events, 
estrangement from others, restricted 
range of effect, sleep problems, 
irritability and hypervigilance.  These 
all seem to be very significant factors 
in his difficulty adjusting since 
military service.  His past substance 
abuse seem to me to have been in large 
part an attempt to reduce these symptoms.  
Notably, both depression and substance 
abuse are highly comorbid with PTSD.  

A letter in March 2001, again from Dr. G, includes a summary 
of his treatment records.  

In October 2002, the veteran testified before a Hearing 
Officer at the RO.  He contended his problems in service 
caused his psychiatric problems.  He reported experiencing 
symptoms right after the stabbing incident in 1981.  He 
stated his symptoms had continued over the years.  He also 
reported being harassed while he was serving in Germany.  He 
reported being given an Article 15 for reporting the incident 
when his girlfriend was assaulted.  (T-9).  He reported 
having flashbacks about the stabbing incident.  He was being 
treated a the Indianapolis VA by Dr. G.  He reported first 
being treated in 1988 for his nerves.  The veteran stated he 
had not been drinking before service.  He started drinking in 
Germany.  He claimed he drank to block out the pain.  (T-10).  

In January 2003, the RO issued a supplemental statement of 
the case denying both service connection for a major 
depressive disorder and PTSD.  

Dr. G. in a handwritten letter, dated in March 2003, 
reiterated his assertions that the veteran was traumatized in 
service.  He asserted that the initial presenting problems 
were quite often depression and substance abuse in cases of 
PTSD.  He related the stabbing incident and harassment to the 
development of depression and alcoholism.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
this case, there were questions as to the proper diagnosis of 
the veteran's current psychiatric disorder and whether his 
alcoholism was a symptom of his depression.  To address those 
questions the claim was remanded to afford the veteran a VA 
examination and to obtain a medical opinion.  

In an effort to assist the veteran in the development of his 
claim, a VA examination was scheduled in September 2004.  
Records indicate the veteran failed to report for VA 
examination.  A review of the claims folder indicates that 
correspondence addressed to the veteran informing him his 
appointment for VA examination was sent to the veteran's last 
address of record.  

When entitlement to a benefit cannot be established without a 
current VA examination or reexamination, and a claimant, 
without good cause fails to report for such examination, or 
reexamination action in accordance with this section shall be 
taken.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2004).  

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his claim for 
service connection and did not set forth good cause for such 
failure.  He was advised in a January 2004 letter that it was 
important that he report for the examination as scheduled, 
and that failure to report would result in a decision being 
made without the benefit of evidence from the examination.  
The letter was mailed to the veteran's address of record and 
was not returned as undeliverable.  An August 2004 letter to 
the veteran again informed him he was to be scheduled of a VA 
examination and explained that failure to report would result 
in his claim being rated based on the evidence of record.  
April and August 2004 Reports of Contact indicate the veteran 
was aware a VA examination was to be scheduled.  The veteran 
did not indicate any change of address when talking to VA 
personnel in August 2004.  In May 2005, a supplemental 
statement of the case was returned as undeliverable.  There 
is no change of address for the veteran of record.  

The question is whether the evidence currently in the claims 
folder supports the grant of service connection.  The 
standard of proof to be applied in decisions on claims for 
veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

The facts in this case include current diagnoses of major 
depression with an anxiety disorder, possible panic attacks, 
and alcohol abuse.  Service medical records do not include 
any record of diagnosis of a psychiatric disorder, other than 
alcohol abuse.  There is only one notation in service of 
"mildly depressed affect" in December 1984.  Payment of VA 
compensation based on the abuse of alcohol or drugs is 
prohibited by statute.  38 U.S.C.A. § 1110 (West 2002).  

The veteran has asserted, in the alternative that he has PTSD 
symptoms, such as depression related to traumatic incidents 
in service.  He contends his alcohol abuse followed those 
events and was an effort to cope with the recurrent 
depression and anxiety he developed after he was traumatized.  

The only evidence of record which links the veteran's current 
symptoms to service are the statements and opinions from Dr. 
G.  The opinion of Dr. G is based on the veteran's recital of 
events in service.  There is no indication in the record that 
Dr. G has reviewed the veteran's service records.  

The Board has carefully reviewed the service records and 
compared it to the veteran's testimony and the history given 
to medical providers.  The July 1981 police report indicates 
the veteran was found lying in a parking lot.  He had been 
stabbed.  A security guard from Rocky's reported he saw an 
individual he had earlier thrown out of Rocky's for being 
drunk and causing a disturbance, standing over the veteran.  
The security guard from Rocky's apprehended the perpetrator 
and reported the incident to the police.  Service medical 
records indicate the veteran was taken to the hospital and 
admitted for one day for treatment of multiple stab wounds.  
There is no indication in either the police report or the 
clinical cover sheet indicating the veteran was intoxicated 
when he was stabbed.  The contemporaneous records from the 
July 1981 incident are limited to the cover sheet and the 
police report.  The treatment records are not in the claims 
folder.  

It is not until April 1984 that the veteran was seen for 
evaluation of alcohol abuse.  Some months later, the veteran 
was found drunk and asleep at his post in November 1984.  
Early in December 1984, a Mental Status Evaluation was 
conducted.  Two days later, it was noted the veteran was 
being evaluated for possible separation.  Mental status 
evaluation was essentially within normal limits.  A separate 
sheet dated on the same day noted the veteran's affect was 
mildly depressed.  The assessment was the veteran had 
adjustment problems, "CBD traits," and problem drinking.  
The veteran's behavior was normal.  He was fully oriented.  
His mood and affect were unremarkable.  No depression was 
found.  His thought content was normal.  Later in December 
1984, the veteran was injured in a motor vehicle accident and 
treatment records noted he was intoxicated.  

The veteran has reported being retaliated against after 
reporting an assault.  There is no evidence which 
substantiates the veteran account of his reporting an assault 
and then being retaliated against.  The only record of an 
Article 15 currently in the claims folder indicates the 
veteran was disciplined, reduced in rank and fined for being 
asleep at his post due to intoxication.  The veteran's 
statement that he received an Article 15 in retaliation is 
also inconsistent with his May 1990 report that he received 
five Article 15's while on duty related to alcohol abuse.  

The Board has concluded the credible evidence demonstrates 
that the veteran was stabbed in service in 1981.  That event  
preceded any evidence of his alcohol abuse, which is first 
documented in April 1984.  In his March 2003, letter Dr. G. 
wrote that the veteran's was traumatized twice in service 
first, when he was stabbed and then the harassment.  In his 
professional opinion, the sequence of events in this case, 
first there was a traumatic event in service, then the 
development of depression and alcohol abuse as symptoms of 
PTSD.  That is consistent with the chronology of events in 
the contemporaneous records currently in the claims folder.  

Resolving doubt in the veteran's favor, the Board has 
concluded the veteran first had symptoms of his current 
depression in service.  Service connection for an acquired 
psychiatric disorder, variously diagnosed as major depression 
with anxiety and symptoms of PTSD, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as major depression with anxiety and 
symptoms of PTSD, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


